DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments and remarks, filed on 2/23/2022, has been entered. The previous prior art rejection has been modified to address the claim arguments.

Claim Status
Claims 1, 4-7, 9-20 are pending and being examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichogi et al (English translation of JP 2010032386 A; hereinafter “Nichogi”; previously presented) in view of Ochranek et al (US 20140273241 A1; hereinafter “Ochranek”; previously presented) and in view of Tokieda et al (US 20120294764 A1; hereinafter “Tokieda”; previously presented) and in further view of Kubo (US 20180180607 A1; hereinafter “Kubo”; previously presented).
Regarding claim 1, Cohen teaches a chemiluminescence detector (Nichogi; para [20]; Fig. 1; analyzer 1) comprising:  
a reagent storage device, configured to store a reagent (Nichogi; para [21]; Fig. 1; reagent storage 26, 27); 
	a reaction device (Nichogi; para [21, 25, 32]; Fig. 1, 2; immunoreaction table 24) configured to support a plurality of support reaction containers and perform a sample adding operation (Nichogi; Fig. 1, 2; plurality of reaction vessel 10), a reagent adding operation and an incubating operation (Nichogi; para [18, 25]; Fig. 1; a constant temperature reaction tank for thermostatting the reaction container is provided… a reaction line for reacting a sample with a predetermined reagent) the reaction device comprising a reaction outer disc mechanism configured to support the reaction containers and perform the reagent adding operation and an uniform mixing operation (Nichogi; para [25]; Fig. 1; an outer peripheral line 24a for the first reaction of the sample and the magnetic particle reagent) and a reaction inner disc mechanism configured to support the reaction containers and perform the incubating operation (Nichogi; para [25]; Fig. 1; an inner peripheral line 24b for the 24 reaction of the sample and the labeled reagent; Examiner indicates that the reaction inner disc mechanism taught by Nichogi is capable of incubating because the reaction tank 242 is kept at a constant temperature), 
a separate injection device, configured to respectively transfer a sample and the reagent to the reaction containers (para [21, 28]; Fig. 1; sample dispensing unit 23… reagent dispensing unit 28, 29), the separate injection device comprises a sample adding mechanism and a plurality of liquid transfer mechanisms (Nichogi; para [21, 28]; Fig. 1; sample dispensing unit 23…reagent dispensing unit 28, 29); the sample adding mechanism is configured to transfer the sample to the reaction containers and reagent storage mechanisms of the reagent storage device (Nichogi; para [21, 24, 47]; Fig. 1; sample dispensing unit 23 is provided with an arm which is mounted on a tip for sucking and discharging a sample), the liquid transfer mechanisms are arranged corresponding to the reaction outer disc mechanism (Nichogi; para [28, 29]; Fig. 1; reagent dispensing unit 28 sucks the reagent in the reagent container 26a… reagent dispensing unit 29 has the same configuration as that of the reagent dispensing unit 28, and sucks the reagent in the reagent container 27a);
a cleaning device, configured to remove impurities in the reaction containers (Nichogi; para [3, 21]; BF (bound-free) washing for separating and removing unreacted material is performed after each reaction…BF table 25); and 
a measuring device, configured to detect a to-be-tested substance in the reaction containers (Nichogi; para [31]; Fig. 1; The photometric unit 31 measures emission emitted from a substrate in the reaction liquid in the reaction vessel 10); 
wherein the reagent storage device, the separate injection device, the cleaning device and the measuring device are arranged around an outer periphery side of the reaction outer disc mechanism (Nichogi; Fig. 1; the reagent storage device, the separate injection device, the cleaning device and the measuring device are arranged outside the outer peripheral line 24a). 
Nichogi does not teach the reaction outer disc mechanism being arranged outside the inner disc mechanism in a sleeving manner, the reaction outer disc mechanism and the reaction inner disc mechanism being respectively and independently operated and the reaction outer disc mechanism and the reaction inner disc mechanism being arranged coaxially and the liquid transfer mechanism arranged corresponding to the reaction outer disc mechanism and transferring the reagent in the reagent storage mechanisms to the reaction containers of the reaction outer disc mechanism.
However, Ochranek teaches an analogous art of a diagnostic analyzer (Ochranek; Abstract) comprising a reaction device (Ochranek; para [69, 71, 73-76, 82, 90-92]; Fig. 1, 2; processing track 100), configured to support a plurality of support reaction containers (Ochranek; para [24]; containers in which the specimens are to be processed, e.g. reaction vessels) the reaction device comprising a reaction outer disc mechanism (Ochranek; para [69, 70, 72]; Fig. 1, 2; second carousel 104) configured to support the reaction containers and perform the reagent adding operation and an uniform mixing operation (Ochranek; para [36, 69]; second carousel 104 is capable of the reagent adding and mixing operation) and a reaction inner disc mechanism (Ochranek; para [69, 70, 72]; Fig. 1, 2; first carousel 102) configured to support the reaction containers and perform the incubating operation (Ochranek; para [69]; the first carousel is capable of incubating one or more reactions prior to performing the diagnostic testing), the reaction outer disc mechanism being arranged outside the inner disc mechanism in a sleeving manner (Ochranek; Fig. 1, 2), the reaction outer disc mechanism and the reaction inner disc mechanism being respectively and independently operated and the reaction outer disc mechanism and the reaction inner disc mechanism being arranged coaxially (Ochranek; para [30, 40, 49, 65]; Fig. 1, 2; first and second carousel are independently rotatable).  Ochranek teaches that the carousels may be switched and the first carousel 102 may be used for treating liquids for diagnostic testing on the second carousel 104 (para [69]) and a liquid transfer mechanism (Ochranek; para [27, 32-36]; Fig. 2; first pipetting mechanism 206 and second pipetting mechanism 222) arranged corresponding to the reaction outer disc mechanism (Ochranek; para [32, 82]; Fig. 2; the third carousel 230, having a plurality of reagent containers) and transferring the reagent in the reagent storage mechanisms to a reaction containers of the reaction outer disc mechanism (Ochranek; para [32]; Fig. 2; first pipetting mechanism is to aspirate from a first container disposed outside of the second outer circumference and to dispense to at least one of the first vessel on the first carousel or the second vessel on the second carousel).  It would have been obvious to one of ordinary skill in the art to have modified the inner and outer carousel of Nichogi to be independently operated as taught by Ochranek, because Ochranek teaches that the first carousel 102 may be used diagnostic testing and the second carousel 104 is for pretreatment, thus the two carousels operating independently advancement and stop times and one carousel may continue processing while the other carousel is stopped (Ochranek; para [69, 103]).  Further, it would have been obvious to one of ordinary skill in the art to have modified the liquid transfer mechanism of modified Nichogi to correspond corresponding to outer disc mechanism of and transfer the reagent in the reagent storage mechanisms to the reaction containers of the reaction outer disc mechanism as taught by Ochranek, because Ochranek teaches that first pipetting mechanism dispenses a pretreated sample into a vessel on the first carousel 102 for processing (Ochranek; para [80]).  
Modified Nichogi does not teach wherein the reaction device further comprises a buffer disc mechanism; and the buffer disc mechanism is provided independent of the reaction outer disc mechanism and is located at the outer periphery side of the reaction outer disc mechanism; the sample adding mechanism is located at an outer periphery side of the buffer disc mechanism and is configured to transfer the sample to the reaction containers of the buffer disc mechanism. 
However, Tokieda teaches an analogous art of a sample-processing system (Tokieda; Abstract) wherein a reaction device comprises a buffer disc mechanism (Tokieda; para [40]; buffer unit 300a or 300b); and the buffer disc mechanism is provided independent of the reaction outer disc mechanism and is located at the outer periphery side of the reaction outer disc mechanism (Tokieda; para [40]; Fig. 1 functional modules 400a and 400b each paired with the buffer unit 300a or 300b and located to the right thereof); the sample adding mechanism is located at an outer periphery side of the buffer disc mechanism and is configured to transfer the sample to the reaction containers of the buffer disc mechanism ( ).  It would have been obvious to one of ordinary skill in the art to have modified the reaction device of modified Nichogi to comprise a buffer disc mechanism as taught by Tokieda, because Tokieda teaches that the buffer allows the plurality of racks to stand by for processing (Tokieda; para [16]).  
Modified Nichogi does not teach a reaction container automatic transmission device configured to transmit the reaction containers, the reaction container automatic transmission device is located at the outer periphery side of the buffer disc mechanism.
However, the modification to modified Nichogi to comprise the buffer disc mechanism is discussed above in para 10.  Further, Nichogi the chemiluminescence detector of Nichogi was modified to comprise the reaction outer disc mechanism and the reaction inner disc mechanism being respectively and independently operated and the reaction outer disc mechanism and the reaction inner disc mechanism being arranged coaxially and the liquid transfer mechanism arranged corresponding to the reaction outer disc mechanism and transferring the reagent in the reagent storage mechanisms to the reaction containers of the reaction outer disc mechanism as taught by Ochranek discussed above para 8.  Thus, modified Nichogi teaches a reaction container automatic transmission device configured to transmit the reaction containers (Nichogi; para [32, 47, 49, 50, 55]; Fig. 1; reaction container transfer unit 32, 33), the reaction container automatic transmission device is located at the outer periphery side of the buffer disc mechanism (Nichogi; Fig. 1).
Modified Nichogi does not teach the chemiluminescence detector is further provided with a new cup grabbing mechanism; and the new cup grabbing mechanism is arranged corresponding to the reaction container automatic transmission device and the reaction device, and is configured to transfer each of the reaction containers in the reaction container automatic transmission device to the buffer disc mechanism.
However, Kubo teaches an analogous art of an analyzer (Kubo; para [7]; Fig. 2A; analyzer 100) comprising an a new cup grabbing mechanism (Kubo; para [79, 84]; Fig. 2A; transfer unit 40 receiving a reaction container at supplying position 62) wherein the new cup grabbing mechanism is arranged corresponding to a reaction container automatic transmission device configured to transfer each of the reaction containers in the reaction container transmission device to the buffer mechanism (Kubo; para [205]; Fig. 2A; the transfer unit 40 transports the reaction container 90 to the delivering position 61, and the transfer unit 37 takes out the reaction container 90 and sets the reaction container 90 in the reaction unit 10a; Examiner interprets the transfer unit 37 as the reaction container automatic transmission device because it transmits the reaction container to the reaction region).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Chow to comprise the new cup grabbing mechanism as taught by Kubo, because Kubo teaches that the transfer units transport reaction containers to multiple stations, such as the reaction unit 10a (Kubo; para [79, 98, 205]).
Regarding claim 4, modified Nichogi teaches the chemiluminescence detector according to claim 1 (the liquid transfer mechanism of Nichogi is modified to have the liquid transfer mechanism correspond with reaction outer disc mechanism as taught by Ochranek discussed above in claim 1; the chemiluminescence detector of modified Nichogi is modified to comprise the buffer station as taught by Tokieda discussed above in claim 1; the chemiluminescence detector of modified Nichogi is modified to comprise the new cup grabbing mechanism as taught by Kubo discussed above in claim 1), wherein the reaction outer disc mechanism is provided with multiple reaction stations (Nichogi; para [25]; Fig. 1; a plurality of reaction container accommodating portions 10 a containing the reaction container 242), comprising a cup adding station (Nichogi; para [47]; Fig. 1; reaction container 10 is transferred to the outer peripheral line 24a), and an incubation cup taking station (Nichogi; para [48, 49]; the reaction container 10 is transferred to the BF table 25 by the reaction container transfer unit 32; Examiner indicates that the reaction container 10 is removed from the outer peripheral line 24a); the reaction inner disc mechanism is provided with an incubation cup placing station (Nichogi; para [50]; the reaction container 10 is transferred to the inner peripheral line 24 b); 
the buffer disc mechanism arranged corresponding to the cup adding station wherein the reaction containers in the buffer disc mechanism are respectively transferred to the cup adding station of the reaction outer disc mechanism (Nichogi; para [47]; Fig. 1; the reaction container 10 is transferred from the reaction container supply unit to a predetermined position of the BF table 25 by the reaction container transfer unit 32…the reaction container 10 then transferred to the outer peripheral line 24). Examiner notes that the chemiluminescence device is modified to comprise the buffer disc mechanism to be positioned on the outer disc mechanism in claim 1, thus the limitation is met. 
Modified Nichogi does not teach the reaction outer disc mechanism comprising a reagent adding station wherein the liquid transfer mechanisms and the reagent storage device are arranged corresponding to the reagent adding station; the liquid transfer mechanisms transfer the reagent in the reagent storage device to each of the reaction containers corresponding to the reagent adding station of the reaction outer disc mechanism and the incubation cup taking station is arranged corresponding to the incubation cup placing station; and each of the reaction containers in the reaction outer disc mechanism is taken out at the incubation cup taking station and is transferred to the incubation cup placing station of the reaction inner disc mechanism.
However, Ochranek teaches an analogous art of a diagnostic analyzer (Ochranek; Abstract) comprising the reaction outer disc mechanism comprising a reagent adding station (Ochranek; para [80]; Fig. 2; first pipetting mechanism 206 may then dispense the pretreated sample into a vessel on the first carousel 102 at point B) wherein the liquid transfer mechanisms and the reagent storage device are arranged corresponding to the reagent adding station; the liquid transfer mechanisms transfer the reagent in the reagent storage device to each of the reaction containers corresponding to the reagent adding station of the reaction outer disc mechanism (Ochranek; para [77, 80]; Fig. 2; pipetting mechanism 206 has a first probe arm 210 that moves a first pipette 212 along a first path of travel 214…first pipetting mechanism 206 may then dispense the pretreated sample into a vessel on the first carousel 102) and a buffer disc mechanism is arranged corresponding to the cup adding station (Ochranek; para [24]; a specimen may be contained in a tube loaded in a rack on an analyzer); the reaction containers in the buffer disc mechanism are respectively transferred to the cup adding station of the reaction outer disc mechanism (Ochranek; para [94]; Fig. 3; loading mechanism 300 loads vessels into first and second carousels 102, 104) and the incubation cup taking station is arranged corresponding to the incubation cup placing station; and each of the reaction containers in the reaction outer disc mechanism is taken out at the incubation cup taking station and is transferred to the incubation cup placing station of the reaction inner disc mechanism (Ochranek; para [74, 94]; Fig. 1, 3; the first diverter 122 is disposed includes a junction (e.g., an intersection) where a vessel engaged with the first track 400 can be moved radially inward and, thus, onto the second track 402; Examiner interprets the diverters as incubation cup taking station and incubation cup placing stations because the reaction vessels are moved from between tracks on the carousels).  It would have been obvious to one of ordinary skill in the art to have modified the outer reaction disc mechanism of modified Nichogi to have the reagent adding station as taught by Ochranek, because Ochranek teaches that first pipetting mechanism dispenses a pretreated sample into a vessel on the first carousel 102 for processing (Ochranek; para [80]).  Also, it would have been obvious to one of ordinary skill in the art to have modified the buffer disc mechanism of modified Nichogi to correspond to the cup adding station as taught by Ochranek, because Ochranek teaches that the samples are preloaded to have reagents dispensed into the vessels (Ochranek; para [83]).  Further, it would have been obvious have modified the incubation cup taking/placing sections of the reaction disc mechanism of modified Nichogi to have the incubation cup taking station arranged corresponding to the incubation cup placing station as taught by Ochranek, because Ochranek teaches that the diverters operate to move vessels on the first carousel to different positions along a track system (Ochranek; para [74]).
Regarding claim 5, modified Nichogi teaches the chemiluminescence detector as claimed in claim 4, wherein the reaction inner disc mechanism is provided with a cleaning cup taking station (Nichogi; para [51]; a predetermined reaction time has elapsed, the reaction vessel 10 is transferred to the BF table 25; Examiner interprets the removal of the reaction vessel from the inner periphery 24b back to the BF table 25 as the cleaning cup taking station); the multiple reaction stations further comprise a cleaning cup placing station (Nichogi; para [47, 50]; the reaction container 10 is stirred by the stirring mechanism of the BF table 25 and then transferred to the outer peripheral line 24a…reaction container 10 is transferred to the inner peripheral line 24b); 
the cleaning device is arranged respectively corresponding to the cleaning cup taking station and the cleaning cup placing station (Nichogi; para [47, 50]; the reaction container 10 is stirred by the stirring mechanism of the BF table 25 and then transferred to the outer peripheral line 24a…reaction container 10 is transferred to the inner peripheral line 24b; Examiner indicates that the reaction containers are moved from outer peripheral line 24a to inner peripheral line 24b) each of the reaction containers in the reaction inner disc mechanism is taken out at the cleaning cup taking station and is transferred to the cleaning device (Nichogi; para [51]; reaction container 10 is transferred to the inner peripheral line 24b…after a predetermined reaction time has elapsed, the reaction vessel 10 is transferred to the BF table 25); and each of the reaction containers in the cleaning device is transferred to the cleaning cup placing station of the reaction outer disc mechanism (Nichogi; para [47]; the reaction container 10 then transferred to the outer peripheral line 24a).  
Regarding claim 6, modified Nichogi teaches the chemiluminescence detector as claimed in claim 5, with the multiple reaction stations.
Modified Nichogi does not teach the multiple reaction stations further comprising a uniform mixing station; the chemiluminescence detector further comprises an uniform mixing device; the uniform mixing device is provided on the reaction outer disc mechanism, is arranged corresponding to the uniform mixing station and is configured to perform the uniform mixing operation on a mixture in each of the reaction containers in the reaction outer disc mechanism.
However, Ochranek teaches an analogous art of a diagnostic analyzer (Ochranek; Abstract) comprising the multiple reaction stations comprises a uniform mixing station (Ochranek; para [75]; a plurality of mixers or in-track vortexers 128a-f are disposed around the processing track); the chemiluminescence detector further comprises an uniform mixing device (Ochranek; para [75]; Fig. 2; a plurality of mixers or in-track vortexers 128a-f are disposed around the processing track); the uniform mixing device is provided on the reaction outer disc mechanism, is arranged corresponding to the uniform mixing station and is configured to perform the uniform mixing operation on a mixture in each of the reaction containers in the reaction outer disc mechanism (Ochranek; para [75]; a plurality of mixers or in-track vortexers 128a-f are disposed around the processing track; Examiner indicates that the in-track vortexers 128a-f are disposed on carousel 102, 104).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Ochranek to comprise the uniform mixing device as taught by Ochranek, because Ochranek teaches that the in-track vortexers mix the contents of the vessels 112a-n at different locations and times during processing (Ochranek; para [75]). 
Regarding claim 7, modified Nichogi teaches the chemiluminescence detector as claimed in claim 6 (the chemiluminescence detector of modified Nichogi is modified to comprise the uniform mixing device as taught by Ochranek), wherein the cup adding station, the cleaning cup placing station, the reagent adding station, the uniform mixing station and the incubation cup taking station are arranged sequentially on the reaction outer disc mechanism (Nichogi; Fig. 1).
Regarding claim 9, modified Chow teaches the chemiluminescence detector as claimed in claim 4 (the reaction containers of modified Nichogi to move between the reaction outer disc mechanism and the reaction inner disc mechanism as taught by Ochranek is discussed above in claim 4), wherein the chemiluminescence detector further comprising an incubation cup grabbing mechanism (Nichogi; para [32, 47, 49, 50, 55]; Fig. 1; reaction container transfer unit 32; Examiner indicates that the transfer unit removes/adds cups from the reaction carousel reaction table 24), a cleaning cup grabbing mechanism (Nichogi; para [32, 47, 49, 50, 55]; Fig. 1; reaction container transfer unit 32; Examiner indicates that the transfer unit removes/adds cups from the BF table 25), and a measurement cup grabbing mechanism (Nichogi; para [32, 55]; Fig. 1; reaction container 10 is transferred to the photometry unit 31 by the 2 reaction container transfer unit 33);
the incubation cup grabbing mechanism is arranged corresponding to the incubation cup taking station of the reaction outer disc mechanism and the incubation cup placing station of the reaction inner disc mechanism (Nichogi; para [32, 47, 49, 50, 55]; Fig. 1; reaction container transfer unit 32; Examiner indicates that the transfer unit removes/adds cups from the reaction carousel reaction table 24 discussed above in claim 4), and is configured to transfer each of the reaction containers between the reaction outer disc mechanism and the reaction inner disc mechanism (Ochranek; para [74, 94]; Fig. 1, 3; the first diverter 122 is disposed includes a junction (e.g., an intersection) where a vessel engaged with the first track 400 can be moved radially inward and, thus, onto the second track 402). 
the cleaning cup grabbing mechanism is arranged corresponding to the cleaning device and the reaction outer disc mechanism, and is configured to transfer each of the reaction containers between the reaction outer disc mechanism and the cleaning device (Nichogi; para [50]; reaction container 10 is transferred to the outer peripheral line 24a of the immune reaction table 24 by the  reaction container transfer unit 32…reaction container 10 is transferred to the inner peripheral line 24 b of the immunoreaction table 24 by the 1 reaction container transfer unit 32); and 
the measurement cup grabbing mechanism is arranged corresponding to the cleaning device and the measuring device, and is configured to transfer each of the reaction containers after being cleaned in the cleaning device to the measuring device (Nichogi; para [32, 55]; Fig. 1; reaction container 10 is transferred to the photometry unit 31 by the 2 reaction container transfer unit 33).































Modified Nichogi does not teach a sample cup grabbing mechanism wherein the sample cup grabbing mechanism is arranged corresponding to the buffer disc mechanism and the cup adding station of the reaction outer disc mechanism, and is configured to transfer a reaction container in which the sample is added completely in the buffer disc mechanism to the reaction outer disc mechanism. 

However, Kubo teaches an analogous art of an analyzer (Kubo; para [7]; Fig. 2A; analyzer 100) comprising an a new cup grabbing mechanism (Kubo; para [79, 84]; Fig. 2A; transfer unit 40 receiving a reaction container at supplying position 62) wherein the new cup grabbing mechanism is arranged corresponding to a reaction container automatic transmission device configured to transfer each of the reaction containers in the reaction container transmission device to the buffer mechanism (Kubo; para [205]; Fig. 2A; the transfer unit 40 transports the reaction container 90 to the delivering position 61, and the transfer unit 37 takes out the reaction container 90 and sets the reaction container 90 in the reaction unit 10a; Examiner interprets the transfer unit 37 as the reaction container automatic transmission device because it transmits the reaction container to the reaction region).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Chow to comprise the new cup grabbing mechanism as taught by Kubo, because Kubo teaches that the transfer units transport reaction containers to multiple stations, such as the reaction unit 10a (Kubo; para [79, 98, 205]).
Regarding claim 10, modified Nichogi teaches the chemiluminescence detector as claimed in claim 9, wherein the measuring device is arranged adjacent to the cleaning device (Nichogi; para [55]; Fig. 1; BF table 25 and photometry part 31; examiner interprets Fig. 1 as adjacent because the transfer units move the reaction container from the BF table 25 to the photometry part 31 for analyzing).
Regarding claim 11, modified Nichogi teaches the chemiluminescence detector as claimed in claim 1, wherein a sample suction position is arranged at a periphery side of the buffer disc mechanism and corresponding to the sample adding mechanism (Nichogi; Fig. 1); and the sample adding mechanism sucks up the sample at the sample suction position and transfers the sample to the reaction containers of the reaction device (Nichogi; para [21, 24, 47]; Fig. 1; sample dispensing unit 23 is provided with an arm which is mounted on a tip for sucking and discharging a sample).
Modified Nichogi does not teach chemiluminescence detector further comprises a sample conveying device configured to convey the sample to the sample suction position. 
However, Kubo teaches an analogous art of an analyzer (Kubo; para [7]; Fig. 2A; analyzer 100) comprising a sample conveying device (Kubo; para [79]; Fig. 2A; the container supplying unit 34) configured to convey the sample to the sample suction position (Kubo; para [84, 85]; Fig. 2A; container supplying unit 34 can sequentially supply the reaction containers 90 to the transfer unit 40... the transfer unit 40 can transfer the reaction container 90 to specimen dispensing positon 63).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Nichogi to comprise the sample conveying device as taught by Kubo, because Kubo teaches that the sample conveying device provides a plurality of reaction containers that have not been used (Kubo; para [84]).
Regarding claim 12, modified Nichogi teaches the chemiluminescence detector as claimed in claim 11 (the chemiluminescence detector of modified Nichogi is modified to comprise the sample conveying device as taught by Kubo discussed above in claim 11), wherein the sample conveying device comprises a sample storage mechanism (Kubo; para [84, 85]; Fig. 2A; container supplying unit 34 can sequentially supply the reaction containers 90 to the transfer unit 40).
Modified Nichogi does not teach the sample conveying mechanism detachably connected with the sample storage mechanism; multiple sample racks loaded with the sample are stored in the sample storage mechanism; the sample storage mechanism transfers each of the sample racks to the sample conveying mechanism; and the each of the sample racks is conveyed by the sample conveying mechanism to the sample suction position.
However, Tokieda teaches an analogous art of a sample-processing system (Tokieda; Abstract) comprising a sample conveying device (Tokieda; para [40, 41, 46, 63]; Fig. 1; rack conveyance unit 200) further comprising a sample storage mechanism (Tokieda; para [40, 63]; Fig. 1; rack conveyance unit 200 for conveying the sample rack between the sampler unit 100) and a sample conveying mechanism (Tokieda; para [40, 63]; Fig. 1; rack conveyance unit 200 for conveying the sample rack between the functional modules 400a, 400b) detachably connected with the sample storage mechanism (Tokieda; para [64]; Fig. 1; belt mechanism 210 uses conveyor belts to convey the sample racks between the sampler unit 100 and the functional modules 400a, 400b); multiple sample racks loaded with the sample are stored in the sample storage mechanism (Tokieda; para [16, 40]; Fig. 1, 3; plurality of racks…sampler unit 100 for loading and storing a sample rack); the sample storage mechanism transfers each of the sample racks to the sample conveying mechanism (Tokieda; para [63, 64]; Fig. 1; The rack conveyance unit 200 also has a belt mechanism 210… belt mechanism 210 uses conveyor belts to convey the sample racks between the sampler unit 100 and the functional modules 400a, 400b); and the each of the sample racks is conveyed by the sample conveying mechanism to the sample suction position (Tokieda; para [64]; Fig. 1; the same sample rack stops at a plurality of functional modules, for example, centrifuging, decapping, and pipetting modules).  It would have been obvious to one of ordinary skill in the art to have modified the sample conveying device of modified Nichogi to comprise the sample conveying mechanism as taught by Tokieda, because Tokieda teaches that the rack conveyance unit has a feed lane for conveying sample racks from the sampler unit to the functional modules for processing (Tokieda; para [64]).
Regarding claim 13, modified Nichogi teaches the chemiluminescence detector as claimed in claim 12 (the chemiluminescence detector of modified Nichogi is modified to comprise a sample conveying device as taught by Kubo discussed above in claim 11, the chemiluminescence detector of modified Nichogi is modified to teach the sample conveying mechanism detachably connected with the sample storage mechanism; multiple sample racks loaded with the sample are stored in the sample storage mechanism; the sample storage mechanism transfers each of the sample racks to the sample conveying mechanism; and the each of the sample racks is conveyed by the sample conveying mechanism to the sample suction position as taught by Tokieda discussed above in claim 12), wherein an input end of the sample conveying mechanism is able to be in abutment joint with the sample storage mechanism, or is able to be in abutment joint with an output end of a sample conveying mechanism of another chemiluminescence detector (Tokieda; para [63, 64]; Fig. 1; The rack conveyance unit 200 also has a belt mechanism 210… belt mechanism 210 uses conveyor belts to convey the sample racks between the sampler unit 100 and the functional modules 400a, 400b); and 
an output end of the sample conveying mechanism is able to be in abutment joint with an input end of a sample conveying mechanism of a still another chemiluminescence detector (Tokieda; para [64]; Image 1; the belt mechanism 210 uses conveyor belts to convey the sample racks between the sampler unit 100 and the functional modules 400a, 400b, along the feed lane 201; examiner interprets the functional module 400b as another chemiluminescence detector).
Regarding claim 14, modified Nichogi teaches the chemiluminescence detector as claimed in claim 1.
Modified Nichogi does not teach the chemiluminescence detector further comprising a consumable box loading device configured to automatically transmit consumable storage boxes loaded with liquid suction heads; the consumable box loading device further is able to transmit the consumable storage boxes to a loading position; and the sample adding mechanism loads the liquid suction heads at the loading position and transfers the sample via the liquid suction heads.
However, Kubo teaches an analogous art of an analyzer (Kubo; para [7]; Fig. 2A; analyzer 100) comprising a consumable box loading device configured to automatically transmit consumable storage boxes loaded with liquid suction heads (Kubo; para [79]; Fig. 2A; tip supplying unit 33); the consumable box loading device further is able to transmit the consumable storage boxes to a loading position (Kubo; para [82]; examiner interprets the tip supplying unit as the consumable box loading device at the loading position because this is the position in which dispensing tips are supplied); and the sample adding mechanism loads the liquid suction heads at the loading position and transfers the sample via the liquid suction heads (Kubo; para [82]; Fig. 2A; the tip supplying unit 33 can store a large number of dispensing tips and can supply the dispensing tips to the specimen dispenser 31).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Nichogi to comprise the consumable box loading device as taught by Kubo, because Kubo teaches that the consumable box loading device supplies the dispensing tips to the specimen dispenser (Kubo; para [82]).
Regarding claim 15, modified Nichogi teaches the chemiluminescence detector as claimed in claim 14 (the chemiluminescence detector of modified Nichogi is modified to comprise the consumable box loading device as taught by Kubo discussed above in claim 11), wherein the consumable box loading device is located at the outer periphery side of the buffer disc mechanism far away from the reaction container automatic transmission device(Kubo; Fig. 2A; reaction unit 10 is located at the top in Fig. 2A), and is arranged corresponding to the sample loading mechanism (Kubo; Fig. 2A; container supplying unit 34 is adjacent to the tip supplying unit 33).
Regarding claim 16, Modified Nichogi teaches as claimed in claim 1, wherein the chemiluminescence detector further comprises a control device (Nichogi; para [20, 33]; Fig. 1; control mechanism 4), the control device is electrically connected with the reaction device, the measuring device, the cleaning device, the separate injection device and the reagent storage device (Nichogi; para [33, 34, 37, 38]; The control mechanism 4 includes a control unit 41, an input unit 42, an analysis unit 43, a storage unit 44, an output unit 45, and a transmission/reception unit 4…control unit 41 controls the analysis apparatus 1…control unit 41 includes a rotation control unit to control rotation of the rotation tables; examiner indicates that the control unit controls the analysis apparatus which comprises the separate injection device). 
Modified Nichogi does not teach the chemiluminescence detector further comprises a pedestal, the pedestal is provided with a supporting platform; and the reaction device, the measuring device, the cleaning device, the separate injection device and the reagent storage device all are arranged on the supporting platform, and the chemiluminescence detector further comprises a liquid path device, the liquid path device is connected with the separate injection device; the pedestal is further provided with a holding space; the holding space is located below the supporting platform; and the control device and the liquid path device are provided in the holding space.
However, Kubo teaches an analogous art of an analyzer (Kubo; para [7]; Fig. 2A; analyzer 100) further comprising a pedestal (Kubo; para [78, 79]; Fig. 2A; measurement mechanism 20), the pedestal is provided with a supporting platform; and the reaction device, the measuring device, the cleaning device, the separate injection device and the reagent storage device all are arranged on the supporting platform (Kubo; para [78, 79]; Fig. 2A; the reaction unit 10, washing unit 11…analysis unit 13 are provided in the measurement mechanism unit 20, the measurement unit 20 includes a specimen dispenser 31, reagent dispensers 32a to 32e, a tip supplying unit 33, a container supplying unit 34, a reagent storage part 35) and the chemiluminescence detector further comprises a liquid path device (Kubo; para [78]; Fig. 2B; fluid circuit 22), the liquid path device is connected with the separate injection device (Kubo; para [107]; Fig. 2B, 5; fluid circuit 22 is in fluid connection with constituents such as the washing unit 11, the specimen dispenser 31, and the reagent dispensers 32a to 32e); the pedestal is further provided with a holding space (Kubo; para [79, 80]; Fig. 2A, 2B; housing 24); the holding space is located below the supporting platform (Kubo; para [78, 80]; Fig. 2A, 2B; housing 24 has a staged structure in which a plurality of stages are provided in the up-down direction. The housing 24 includes a first stage 24a, a second stage 24b, and a third stage 24c); and the control device and the liquid path device are provided in the holding space (Kubo; para [80]; Fig. 2B; examiner indicates that the second stage 24b comprises the fluid circuit 22 and the controller 12).  It would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Nichogi to comprise the pedestal as taught by Kubo, because Kubo teaches the housing holds the process units (Kubo; para [78, 79, 80]; Fig. 2A, 2B).  Also, it would have been obvious to one of ordinary skill in the art to have modified the chemiluminescence detector of modified Nichogi to comprise the liquid path device as taught by Kubo, because Kubo teaches that the liquid path device has a function of supplying pressure associated with aspiration/discharge operation of a specimen and a reagent (Kubo; para [107]).
Regarding claim 19, modified Nichogi teaches the chemiluminescence detector as claimed in claim 1, wherein the reaction inner disc mechanism comprises (Nichogi; para [25]; Fig. 1, 2; an inner peripheral line 24b): 
a reaction inner disc supporting plate (Nichogi; para [25, 39]; Fig. 1, 2; the immunoreaction table 24 is rotatable in the direction of an arrow…a rotary table 244); 
a reaction temperature control structure, which is arranged below the reaction inner disc supporting plate, and is capable of heating the reaction containers in the reaction inner disc supporting plate (Nichogi; para [40]; Fig. 2; reaction tank 242 at a lower part of a rotary table 244 is surrounded by a rubber heater 245). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Ochranek in view of Tokieda in view of Kubo, and in further view of Blecka et al (US 20050123445 A1; hereinafter “Blecka”; previously presented).
Regarding claim 17, modified Nichogi teaches the chemiluminescence detector as claimed in claim 1, wherein the reaction outer disc mechanism comprises: 
a reaction outer disc supporting plate capable of being rotated (Nichogi; para [25, 39]; Fig. 1, 2; the immunoreaction table 24 is rotatable in the direction of an arrow…a rotary table 244), the reaction outer disc supporting plate is able to accommodate the reaction containers (Nichogi; para [40]; Fig. 3; rotation grooves 246 a and 246 b for rotating the reaction vessel 10 are formed), the reaction outer disc supporting plate is of a circular shape (Nichogi; para [39]; Fig. 2; immune reaction table 24 has a cylindrical body part), and multiple placement holes are formed on the reaction outer disc supporting plate (Nichogi; para [40]; Fig. 3; rotation grooves 246a and 246b for rotating the reaction vessel 10 are formed); 
a reaction outer disc mounting structure (Nichogi; para [39]; Fig. 2; the main body 249 has a reaction tank 242 which forms a bottom surface and a side surface of the immunoreaction table 24); 
a reaction outer disc driving structure, which is connected with the reaction outer disc supporting plate, and drives the reaction outer disc supporting plate to rotate relative to the reaction outer disc mounting structure (Nichogi; para [39]; Fig. 2; the rotary table 244 is connected to a motor 243; examiner interprets the rotation as relative to the reaction outer disc mounting structure because it occurs in the main body); 
Modified Nichogi does not teach the reaction outer disc mechanism comprising a tension structure, which is provided on a reaction outer disc mounting bottom plate of the reaction outer disc mounting structure, and is abutted against a reaction outer disc synchronous belt.
However, Blecka teaches an analogous art of an incubator carousel (Blecka; Abstract) comprising a tension structure (Blecka; para [329]; Fig. 39; separation carousel drive 552), which is provided on a reaction outer disc mounting bottom plate of the reaction outer disc mounting structure, and is abutted against a reaction outer disc synchronous belt (Blecka; para [332]; Fig 39; Tensioning spring 596 maintains a specific tension on timing belt 594).  It would have been obvious to one of ordinary skill in the art to have modified the reaction outer disc of modified Nichogi to comprise the tension structure as taught by Blecka, because Blecka teaches that the tensioning spring reduces vibration, noise and eliminates problems associated with belt wear (Blecka; para [332]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Ochranek in view of Tokieda in view of Kubo in view of Blecka, and in further view of Hagen et al (US 20100288395 A1; hereinafter “Hagen”; previously presented).
Regarding claim 18, modified Nichogi teaches the chemiluminescence detector as claimed in claim 17 (the outer reaction disc mechanism of modified Nichogi is modified to comprise the tension structure as taught by Carey discussed above in claim 17), wherein the tension structure comprises:
a tension guiding rod, which is fixed on the reaction outer disc mounting structure (Blecka; para [332]; Fig 39; motor mounting 598); 
a tension elastic piece (Blecka; para [332]; Fig 39; tensioning spring 596)
Modified Nichogi does not teach the tension structure comprising a tension wheel; a tension wheel shaft, wherein the tension wheel is rotationally arranged on the tension wheel shaft and the tension wheel is located outside the reaction outer disc synchronous belt; wherein one end of the tension elastic piece is fixed on the tension guiding rod, and the other end of the tension elastic piece is connected with the tension wheel shaft, the tension elastic piece is able to be moved along the tension guiding rod, so that the tension wheel is abutted against the reaction outer disc synchronous belt.
However, Hagen teaches an analogous art of a tension structure (Hagen; para [164]; Fig. 21; belt tensioner 476) comprising: a tension wheel (Hagen; para [164]; Fig. 21; idler wheel 464); a tension wheel shaft (Hagen; para [164]; Fig. 21; pivoting idler wheel bracket 474), wherein the tension wheel is rotationally arranged on the tension wheel shaft and the tension wheel is located outside the reaction outer disc synchronous belt (Hagen; para [164]; Fig. 21; pivoting idler wheel bracket 474 to which idler wheel 464 is attached); wherein one end of the tension elastic piece is fixed on the tension guiding rod, and the other end of the tension elastic piece is connected with the tension wheel shaft, the tension elastic piece is able to be moved along the tension guiding rod, so that the tension wheel is abutted against the reaction outer disc synchronous belt (Hagen; para [164]; Fig. 21; the spring 472 to pivot the pivoting idler wheel bracket 474 and thus urge the idler wheel 464 upwardly to create the proper tension in the drive belt 486).  It would have been obvious to one of ordinary skill in the art to have modified the tension structure of modified Nichogi to comprise a tension wheel and tension shaft as taught by Hagen, because Hagen teaches that the belt tensioner is maintaining proper tension in the belt (Hagen; para [164]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nichogi in view of Ochranek in view of Tokieda in view of Kubo, and in further view of Gjerdingen et al (US 20020131895 A1; hereinafter “Gjerdingen”; previously presented).
Regarding claim 20, modified Nichogi teaches the chemiluminescence detector as claimed in claim 19, wherein the reaction inner disc mechanism (Nichogi; para [25]; Fig. 1; an inner peripheral line 24b) further comprises a heat preservation cover structure (Nichogi; para [39]; Fig. 2; openable lid part 248), wherein the heat preservation cover structure is covered on the reaction inner disc supporting plate (Nichogi; para [39]; Fig. 2; openable lid part 248 closing the opening part and suppressing the temperature change of the reaction tank 242).
Modified Nichogi does not teach an incubation cup placing groove and a cleaning cup taking groove are formed on the heat preservation cover structure, the incubation cup placing groove and the cleaning cup taking groove are formed along a radial direction of the reaction inner disc supporting plate, the incubation cup placing groove is corresponding to an incubation cup placing station area, the cleaning cup taking groove is corresponding to an cleaning cup taking station area, the incubation cup placing groove is arranged corresponding to an incubation cup taking station on the reaction outer disc supporting plate, and the cleaning cup taking groove is arranged corresponding to the cleaning device.
However, Gjerdingen teaches an analogous art of an automatic analyzer (Gjerdingen; Abstract) comprising a cover structure (Gjerdingen; para [25]; Fig. 1A, 1B; incubation station with top cover) comprising an incubation cup placing groove and a cleaning cup taking groove (Gjerdingen; para [25]; Fig. 1A, 1B; incubation station with its top cover partially cut-away) are formed along a radial direction of the reaction inner disc supporting plate (Gjerdingen; para [25]; Fig. 1A, 1B; two pick and place assemblies 2 and 4 are also used for transferring vessels between the inside wheel 12 and the outside wheel 14), the incubation cup placing groove is corresponding to an incubation cup placing station area (Gjerdingen; para [24]; Fig. 1A; pick and place assembly 2 is an incubator pick and place assembly), the cleaning cup taking groove is corresponding to an cleaning cup taking station area (Gjerdingen; para [24]; Fig. 1A; pick and place assembly 4 is a wash pick and place assembly), the incubation cup placing groove is arranged corresponding to an incubation cup taking station on the reaction outer disc supporting plate (Gjerdingen; para [26]; transferring vessels between the inside wheel 12 and the outside wheel 14), and the cleaning cup taking groove is arranged corresponding to the cleaning device (Gjerdingen; para [9]; he secondary wheel is a wash and read wheel).  It would have been obvious to one of ordinary skill in the art to have modified the heat preservation cover structure of modified Nichogi comprise the incubation cup placing groove and a cleaning cup taking groove as taught by Oonuma, because Oonuma teaches that the opening allows the transfer of vessels between the inside and outside wheel (Gjerdingen; para [26]). 

Response to Arguments
	Applicants arguments on pages 4-5, filed 2/23/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 have been fully considered and are found to be persuasive.  Specifically, the limitations of “buffer disc” are corrected and the previous prior art rejection still stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798